EXHIBIT 10.1
 
TREEHOUSE FOODS, INC.
 
Form of
Performance-Vesting Restricted Stock Award Agreement
 
TO:
 
 
DATE:
 
 



In order to provide additional incentive through stock ownership for certain
officers, key employees and non-employee directors of TreeHouse Foods, Inc. (the
“Company”) and its subsidiaries, you are hereby granted performance-vesting
restricted stock by the Company, effective as of the date hereof (the “date of
grant”). This restricted stock award is issued under the TreeHouse Foods, Inc.
2005 Long-Term Stock Incentive Plan (the “Plan”), the terms of which are
incorporated herein by reference. All capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Plan.
 
RESTRICTED STOCK
 

 
Total number of shares granted
[______] (“Shares”)

 
VESTING SCHEDULE
 

 
Grant date
[              ]  
 
Vesting schedule
The Shares will vest if the total shareholder return (“TSR”) objectives
described in the attached terms sheet are met, or a Change in Control occurs, on
or before __________, 20__.



TRANSFER RESTRICTIONS; ISSUANCE OF SHARES
 

 
Restrictions
Until vested, the Shares may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated.
 
Book Entry
The Company’s stock transfer agent will establish a book entry account
representing the Shares in your name, effective as of the date of grant. The
Company will retain control of the book entry account until the Shares are
vested.



This Performance-Vesting Restricted Stock Award Agreement, including the
accompanying Terms of the ________ 20__ Performance-Vesting Restricted Stock
Awards, constitutes part of a prospectus covering securities that have been
registered under the Securities Act of 1933, as amended.
 

--------------------------------------------------------------------------------


 
TreeHouse Foods, Inc.
 
Terms of the ___________ 20__ Performance-Vesting Restricted Stock
 
Type(s) of Award:
 
Performance-vesting restricted stock (“Shares”).
 
Until vested, the Shares may not be sold, transferred, pledged, assigned or
otherwise allocated or hypothecated. Upon vesting, the Shares will be freely
transferable.
 
The number of Shares represented by this Award will be adjusted by the Committee
in the event of a change in capitalization or other event described in Section
4(d) of the Plan.
 
Vesting:
 
Subject to earlier termination, cancellation and forfeiture as set forth below,
the Shares will vest upon achievement of TSR objectives determined in accordance
with Schedules A hereto or a Change in Control, in either case, on or prior to
__________, 20__.
 
Effect of Termination of Employment:
 
Except as provided below for termination due to death or disability, or
involuntary termination by the Company, no vesting will occur after termination
of employment, in which case all unvested Shares will be forfeited and/or
cancelled.
 
 
·  
 
In the event of termination of employment due to death or permanent disability,
the unvested Shares will continue to vest as if such termination of employment
did not occur.
 
·  
 
In the event of involuntary termination of employment by the Company other than
for Cause or resignation for Good Reason at a time when Sam Reed is not acting
as the CEO of the Company, the unvested Shares will continue to vest as if such
termination of employment did not occur.
 
·  
 
In the event of involuntary termination of employment by the Company other than
for Cause or resignation for Good Reason while Sam Reed is acting as CEO of the
Company, the following additional portion of the Shares will continue to vest on
the same basis as would have applied had employment not terminated: (x) any
portion of the Shares that had not become vested as of the termination date
solely because the performance criteria applicable thereto had not yet been
satisfied (i.e., any portion thereof as to which the applicable [date] has
passed before the date Executive’s employment terminated), (y) the portion of
each such award that could become vested on the next following anniversary of
the date on which it was granted had Executive continued to have been employed
and (z) the portion of each such

 

--------------------------------------------------------------------------------


 

 
 
 
award, if any, that could become vested on the second following anniversary of
the grant date of such award had Executive continued to have been employed,
multiplied by a proration fraction. The proration fraction shall be the fraction
the numerator of which is the number of days employed since the last anniversary
of such grant date through (and including) the termination date and the
denominator of which is 365.
 

 
For purposes of the foregoing, “Cause” and “Good Reason” shall have the meanings
set forth in the Company’s Executive Severance Plan as in effect on the date of
grant.
 
Release of Shares:
 
Subject to applicable tax withholding (see below), the Shares will become freely
transferable upon vesting.
 
Federal Income Tax Considerations:
 
The following discussion is a summary of certain current U.S. federal income tax
consequences relating to the restricted stock award. This discussion does not
purport to be complete, and does not cover, among other things, foreign, state
and local tax treatment.
 
No income is recognized upon receipt of the award of Shares. Upon vesting of the
Shares, net income equal to the fair market value of Shares is recognized.
However, if you make a Code Section 83(b) election within 30 days of the grant
of the Shares, you will recognize ordinary income equal to the fair market value
of the Shares at the date of the grant. The capital gain or loss holding period
for the Shares will begin when ordinary income is recognized, and any subsequent
capital gain or loss will be measured by the difference between the ordinary
income recognized and the amount received upon sale or exchange of the shares.
 
Payroll taxes (Social Security and Medicare taxes) will be due upon vesting of
the Shares, or earlier if an 83(b) election is made, based upon the fair market
value of the Shares at that time.
 
Tax Withholding:
 
Upon vesting, the Company will deduct and withheld from Shares to be delivered,
such aggregate number of Shares having a fair market value equal to the amount
sufficient to satisfy the minimum statutory Federal, state and local tax
(including any Social Security and Medicare tax obligation to the extent such
Shares were not previously subjected to such taxes) withholding required by law
with respect to the Shares. The Committee may permit the remittance of cash or
for other arrangements for payment of such taxes. If you file an 83(b) election,
you will be required to remit cash to the Company to satisfy applicable
withholding taxes.
 

 
2

--------------------------------------------------------------------------------


 
Shareholder Rights:
 
You are deemed to be the owner of the Shares for purposes of exercising voting
rights and receiving any cash dividends paid or made available on the Shares;
stock dividends will become part of the Shares subject to the vesting and
forfeiture provisions discussed above.
 



Please sign the copy of this Performance-Vesting Restricted Stock Award
Agreement and return it to the Company in care of its Secretary, thereby
indicating your understanding of and agreement with the terms and conditions of
this Agreement. Unless signed and returned by mail or otherwise within
thirty (30) days from the date of mailing or delivery to you of this Agreement,
this Award will be deemed refused and withdrawn. By signing this Agreement, you
acknowledge receipt of a copy of the Plan. The terms of the Plan shall have
precedence over any terms in this Agreement that are inconsistent therewith.
 
TREEHOUSE FOODS, INC.
 
Acknowledged and agreed:
 
 
 
 
 
By: __________________________________
 
 
 
 
 
______________________________________
 
Date: ________________________________
 



3

--------------------------------------------------------------------------------


 
Schedule A to Performance-Vesting Restricted Stock Award
 
On ___________, 20__, all of the Shares shall vest, provided that the Company’s
Total Shareholder Return for the period commencing on June 27, 2006, the first
day of regular way trading for the Company’s common stock (the “Commencement
Date”), and ending on such _______________ equals or exceeds the median of the
Total Shareholder Return for such period for the companies in the Selected Peer
Group (as defined below).
 
In addition, on each of ___________, 20__ and ___________, 20__, the Shares that
could have vested, but that did not vest, on the preceding ___________ shall
vest on such subsequent date if the Company’s Total Shareholder Return for the
period from the Commencement Date through the applicable ___________ shall equal
or exceed the median of the Total Shareholder Return for such period for the
companies in the Selected Peer Group.
 
As used herein, “Total Shareholder Return” shall mean the percentage return
received by all shareholders of the relevant company during the applicable
measurement period, including stock price appreciation and dividends, and shall
be calculated as follows:
 
Ending Stock Price(1) - Beginning Stock Price (2) + Dividend Reinvestment (3)
Beginning Stock Price (2)
 

 
(1)
With respect to each of the Company and each company in the Selected Peer Group,
the average of the closing prices of its common stock for the
20 consecutive trading day period ending on the applicable __________ (or if the
applicable __________ is not a trading date, the immediately preceding trading
date).

 

 
(2)
With respect to each of the Company and each company in the Selected Peer Group,
the closing price of its common stock on the Commencement Date.

 

 
(3)
Assumes any dividends paid on the common stock of the Company or any company in
the Selected Peer Group are used to purchase its common stock at the closing
stock price on the date that such dividends are payable, and includes the value
of such additional shares of such common stock (based on the Ending Stock Price
for such common stock).

 
As used herein, “Selected Peer Group” shall mean the 20 or more companies
selected by the Board of Directors of the Company (or any authorized committee
thereof) from among packaged food companies whose securities are registered to
trade on a U.S. national securities exchange or automated quotation system
(including, but not limited to NASDAQ) (the “Peer Companies”); provided that in
no event shall any Ineligible Company be selected to be a member of the Selected
Peer Group. An “Ineligible Company” shall mean any Peer Company (i) in which
significant portion of its voting securities is held by another corporate entity
(other than an open-ended investment company); (ii) has filed for protection
under the Federal bankruptcy law or any similar law, (iii) which is not
organized, based and majority-owned in the
 
A-1

--------------------------------------------------------------------------------


 
United States, (iv) is party to any agreement the consummation of which would
cause such Peer Company to cease to be publicly traded (or be described in
subclause (i) or (iii)), or (v) which has announced an intention to be sold or
cease to be publicly traded or to take actions which would cause it to be
described in subclause (i) or (iii). To the extent that any Peer Company
initially selected as part of the Selected Peer Group with respect to a
measurement period shall become an Ineligible Company prior to the end of such
period, such company shall be excluded from the Selected Peer Group for such
period. The Selected Peer Group will be reviewed annually to determine whether
any of its members shall have become Ineligible Companies. As of ___________,
20__, the Selected Peer Group is comprised of the following Peer Companies:
 
A-2

 